Case: 19-40963     Document: 00515709360         Page: 1     Date Filed: 01/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 19-40963                         January 15, 2021
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Michael Joseph Derrow,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 9:98-CR-6-9


   Before Stewart, Graves, and Higginson, Circuit Judges.
   Per Curiam:*
          Michael Joseph Derrow, federal prisoner # 03199-286, moves for
   appointment of counsel and leave to proceed in forma pauperis (IFP) in this
   appeal from the district court’s orders denying his motions seeking a
   reduction in his sentences of imprisonment for possession with the intent to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40963      Document: 00515709360           Page: 2   Date Filed: 01/15/2021




                                     No. 19-40963


   distribute 50 grams or more of crack cocaine, 21 U.S.C. § 841(a)(1), and
   conspiracy to do the same, 21 U.S.C. §§ 841(a)(1) and 846, pursuant to
   section 404 of the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194
   (2018), and 18 U.S.C. § 3582(c)(1)(B).           The district court originally
   sentenced Derrow to concurrent terms of 480 months in prison, but recently
   amended the judgment to sentence Derrow to time served in prison and a
   total of 17 years of supervised release.
          The website of the Bureau of Prisons shows that Derrow was released
   from prison on July 13, 2020, following the district court’s grant of Derrow’s
   motion for compassionate release. Because Derrow has been released from
   prison and has not challenged his term of supervised release at any point,
   there is no relief which this court could grant should Derrow prevail. See
   United States v. Heredia-Holguin, 823 F.3d 337, 340 (5th Cir. 2016) (en banc).
   Therefore, although the First Step Act permits the modification of a term of
   supervised release, see United States v. Batiste, 980 F.3d 466, 479 (5th Cir.
   2020), Derrow’s appeal of the denial of a reduction to his prison sentences is
   moot. See Heredia-Holguin, 823 F.3d at 340; United States v. Booker, 645 F.3d
   328, 328 (5th Cir. 2011).
          Derrow’s motions for appointment of counsel and to proceed IFP are
   DENIED as unnecessary and the appeal is DISMISSED as moot.




                                          2